      Case: 1:19-cv-00136-GHD-DAS Doc #: 104 Filed: 02/11/21 1 of 6 PageID #: 701




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

WILEMON FOUNDATION, INC. and
R. J. WILEMON, LLC                                                                 PLAINTIFFS

V.                                                CIVIL CAUSE NO.: 1:19-CV-136-GHD-DAS

DANNY WAYNE WILEMON                                                                DEFENDANT

                                              ORDER

          On February 10, 2021, the court heard oral arguments from counsel for plaintiffs, counsel

for defendants, and counsel for Gregory D. Pirkle and Phelps Dunbar, LLP on the following

motions pending before the court:

                Gregory D. Pirkle’s Motion to Quash Subpoena and for Other Relief (Docket 88),
                Plaintiffs’ Motion to Quash or Limit Subpoenas Duces Tecum on BancorpSouth
                 Bank (Docket 89),
                Plaintiffs’ Motion to Quash or Limit Subpoena Duces Tecum to Phelps Dunbar,
                 LLP (Docket 90), and
                Phelps Dunbar, LLP’s Motion to Quash Subpoenas to Produce Documents,
                 Information, or Objects or to Permit Inspection of Premises in a Civil Action and
                 for Other Relief (Docket 96).

The court has considered the arguments of counsel as well as the briefs submitted and will

address each of the motions in turn.

     I.   Gregory D. Pirkle’s Motion to Quash Subpoena and for Other Relief

          On December 17, 2020, Gregory D. Pirkle (“Pirkle”) was served with a deposition

subpoena issued by defendant Danny Wayne Wilemon. Docket 88, 88-1. Pirkle states that in his

capacity as a partner of the law firm of Phelps Dunbar, LLP, he provided legal services to the

plaintiffs in this action and asks the court to quash the deposition subpoena based on attorney-

client privilege and attorney work product privilege. Id.
    Case: 1:19-cv-00136-GHD-DAS Doc #: 104 Filed: 02/11/21 2 of 6 PageID #: 702




       The defendant maintains that Pirkle acted in various roles beyond providing legal advice

to the plaintiffs and that his testimony is directly relevant to the defendant’s defenses to this

action. Docket 94, 95. The defendant claims that that the attorney-client privilege does not apply

to the business and personal services Pirkle provided and further asserts that Pirkle has not

alleged that any of the information sought was prepared in anticipation of litigation for trial and

is protected under the attorney work product privilege. Id.

       The courts have long frowned upon attempts to subject attorneys to discovery. It is

fundamental unfair to allow counsel to “borrow” his opponents wits or diligence. Hickman v.

Taylor, 329 U.S. 495, 67 S. Ct. 385, 91 L. Ed. 451(1947) The courts have recognized the

potential problems posed for the courts, the legal profession, and attorney-client relationships

anytime a lawyer is deposed in his client’s case. Therefore, depositions are rarely allowed. Only

in the exceptional case where counsel’s prelitigation conduct has made the lawyer a fact witness

in the case, or where there is no practical alternative, will the courts allow lawyers to be deposed.

       The court finds this to be one of the rare instances where an attorney’s prelitigation

conduct is relevant to the claims and defenses at issue which is confirmed in part by the

plaintiffs’ admission that it will not assert privilege or raise objections regarding Pirkle’s

testimony as to R.J. Wilemon LLC from September 16, 2012 through June 21, 2017, the date of

the defendant’s removal as manager of R.J. Wilemon, LLC. Accordingly, the defendant is

permitted to depose Pirkle on matters related to this period. The court notes Pirkle’s request that

the court further limit the scope of the deposition or require the plaintiff to provide an outline of

deposition topics in advance; however, the court sees no practical way of articulating such

limitations at the current time. The undersigned Magistrate Judge will be available at the
    Case: 1:19-cv-00136-GHD-DAS Doc #: 104 Filed: 02/11/21 3 of 6 PageID #: 703




scheduled time of the deposition to address any disputes regarding objections based on privilege

and/or relevance should any arise.

  II. Plaintiffs’ Motion to Quash or Limit Subpoenas Duces Tecum on BancorpSouth
      Bank

       On December 22, 2020, the defendant issued four subpoenas duces tecum to

BancorpSouth requesting all bank records and all communications from September 16, 2012

through the date of production for R.J. Wilemon, LLC and Wilemon Foundation, Inc. Docket 89.

The plaintiffs object, arguing that these subpoenas are overly broad and seek confidential

information that is privileged and irrelevant to any claims or defenses in this case. Id.

       The plaintiffs ask the court to limit the scope of the subpoenas for bank records and

communications for R.J. Wilemon, LLC to September 16, 2012 through June 21, 2017, the date

defendant was removed as manager of R.J. Wilemon noting the Complaint does not allege any

conversion after his removal. Id. Regarding the subpoenas for bank records and communications

for Wilemon Foundation, Inc., the plaintiffs ask the court to quash these subpoenas entirely

because “there are no allegations in the Complaint that the Defendant converted funds that had

been deposited into accounts of the Wilemon Foundation, Inc.” Id.

       In response, the defendant argues that the “reasonableness of his compensation” is

directly at issue in this litigation and the requested information bears directly on that point,

including the bank records and communications after June 21, 2017. Docket 98. The defendant

argues that bank records and communications from the Wilemon Foundation, Inc. bear on his

daughter’s “management, or mismanagement” of the Foundation under her leadership. Id. He

claims the information sought is relevant and may lead “to information that would serve to

impeach the very foundation of Plaintiffs’ claims and provide the basis for proper counter-

claims.” Id.
    Case: 1:19-cv-00136-GHD-DAS Doc #: 104 Filed: 02/11/21 4 of 6 PageID #: 704




       As for the subpoena duces tecum for bank records and communications for R.J. Wilemon,

LLC, the court finds that the documentation sought between September 16, 2012 and June 21,

2017 is relevant to the claims and defenses in this action, therefore the plaintiffs’ request to limit

the scope of those subpoenas in time is granted. However, the court finds that the defendant has

not made a compelling argument as to why the bank records and communications from Wilemon

Foundation, Inc. are relevant to this action, especially in the absence of any allegation that the

defendant converted foundation funds. Should discovery reveal information bearing on the

relevance of these records and communications, the court will reconsider the issue accordingly.

The plaintiff’s motion to quash the subpoenas duces tecum to BancorpSouth for Wilemon

Foundation, Inc. is granted.

  III. Plaintiffs’ Motion to Quash or Limit Subpoena Duces Tecum to Phelps Dunbar,
       LLP and Phelps Dunbar, LLP’s Motion to Quash Subpoenas to Produce
       Documents, Information, or Objects or to Permit Inspection of Premises in a Civil
       Action and for Other Relief

       The plaintiffs moved to quash a subpoena duces tecum the defendant issued to non-party

Phelps Dunbar on December 22, 2020, seeking the articles of incorporation, bylaws, minutes,

resolutions, corporate documents for Wilemon Foundation, Inc. and any authorizations and/or

the endowment of charitable donations/gifts. Docket 90. The subpoena duces tecum also seeks

similar corporate documentation related to R.J. Wilemon, LLC. Id.

       Phelps Dunbar, LLP has also moved to quash the same subpoena duces tecum, as well as

a second subpoena requesting all communications related to defendant. Docket 96. Phelps

Dunbar, LLP argues the subpoenas impose an undue burden and that the information sought is in

the possession of the parties and should be sought through discovery. Id. The court agrees.

       Rule 45(c)(3)(A)(iv) allows a court to quash or modify a subpoena when it “subjects a

person to undue burden.” In determining whether to quash an unduly burdensome subpoena
    Case: 1:19-cv-00136-GHD-DAS Doc #: 104 Filed: 02/11/21 5 of 6 PageID #: 705




pursuant to Rule 45, a court must balance the burden on the person versus the benefit to the

party. See Wiwa v. Royal Dutch Petroleum Co., 392 F.3d 812, 817-818 (5th Cir. 2004). “To

determine whether the subpoena presents an undue burden, [the court must] consider the

following factors: (1) relevance of the information requested; (2) the need of the party for the

documents; (3) the breadth of the document request; (4) the time period covered by the request;

(5) the particularity with which the party describes the requested documents; and (6) the burden

imposed.” Id. at 818.

       Here, the court finds that the subpoenas to Phelps Dunbar, LLP impose an unreasonable

burden considering Federal Rule of Civil Procedure 34 offers a means by which the defendant

can request the same information from the plaintiffs without requiring a non-party to discern

what information is protected by privilege in compliance with the Mississippi Rules of

Professional Conduct. The court finds that Phelps Dunbar, LLP’s Motion to Quash Subpoenas to

Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil

Action and for Other Relief is GRANTED. Accordingly, the plaintiff’s motion to quash is moot.

       In summary, Gregory D. Pirkle’s Motion to Quash Subpoena and for Other Relief is

granted in part and denied in part. The defendant is permitted to depose Pirkle on matters

regarding R.J. Wilemon, LLC from September 16, 2012 through June 21, 2017.

       The plaintiffs’ Motion to Quash or Limit Subpoenas Duces Tecum on BancorpSouth

Bank is granted. The defendant’s subpoena duces tecum for bank records and communications

for R.J. Wilemon, LLC is limited in scope to records and communications between September

16, 2012 and June 21, 2017. The plaintiffs’ request to quash the subpoenas duces tecum to

BancorpSouth for Wilemon Foundation, Inc. is granted.
    Case: 1:19-cv-00136-GHD-DAS Doc #: 104 Filed: 02/11/21 6 of 6 PageID #: 706




        Phelps Dunbar, LLP’s Motion to Quash Subpoenas to Produce Documents, Information,

or Objects or to Permit Inspection of Premises in a Civil Action and for Other Relief is granted

and the plaintiff’s Motion to Quash or Limit Subpoena Duces Tecum to Phelps Dunbar is found

moot.

        SO ORDERED, this the 11th day of February, 2021.

                                             /s/ David A. Sanders
                                             UNITED STATES MAGISTRATE JUDGE
